Order entered January 10, 2020




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-01294-CV

   JAMES D. ANDERTON, AS TRUSTEE OF THE JIMMIE W. ANDERTON AND
 FRANCES E. ANDERTON REVOCABLE LIVING TRUST AGREEMENT, Appellant

                                               V.

                                JENNIFER GREEN, Appellee

                      On Appeal from the 354th Judicial District Court
                                   Hunt County, Texas
                              Trial Court Cause No. 79011

                                           ORDER
       Before the Court is the January 9, 2020 request of Julie Vrooman, Official Court Reporter

for the 354th Judicial District Court, for an extension of time to file the reporter’s record. We

GRANT the request and extend the time to February 10, 2020.


                                                     /s/   KEN MOLBERG
                                                           JUSTICE